                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7: 19-cv-113-BO

DANIEL C. HILL,                                       )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )           ORDER
                                                      )
UNITED STATES POSTAL SERVICE,                         )
                                                      )
       Defendant.                                     )




       This cause comes before the Court on plaintiffs request for a refund [DE 30] of his filing

fee . The Court dismissed plaintiffs case in August 2019 for failure to prosecute or respond to

the Court' s previous show cause order. At that time, plaintiff had not filed an application to

proceed in forma pauperis, had not filed a complaint or paid a filing fee, and had not submitted

any summonses. Plaintiff then noticed an appeal and paid the $505 filing fee for an appeal. The

Fourth Circuit affirmed the Court' s order dismissing the case.


       Plaintiff now requests a refund of the $505 filing fee. The motion [DE 30] is DENIED.




       SO ORDERED, this         /   't   day of April, 2020.




                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DIST
